Citation Nr: 1021275	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of herniated disc L5-S1, status post discectomy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a temporary total evaluation due to 
surgery on August 12, 2005 for service-connected herniated 
disc L5-S1, status post discectomy, requiring convalescence 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to August 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and December 2005 decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran's representative appears to be attempting to 
raise a claim of clear and unmistakable error concerning the 
effective date for service connection for left leg 
radiculopathy.  Such a claim has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for clarification and appropriate action.  


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by 
pain and some limitation of motion; ankylosis of the 
thoracolumbar spine and incapacitating episodes are not 
shown.

2.  The Veteran's August 2005 microdiscectomy did not 
necessitate at least one month of convalescence or 
immobilization by cast, or cause severe postoperative 
residuals.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of herniated disc L5-S1, status post discectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5241 (2009).

2.  The criteria for a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for the August 2005 surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in May 2005 and November 
2005 letters.  These letters advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for a higher rating and his claim for a temporary total 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The May 2005 letter advised the 
Veteran to submit evidence showing his back condition had 
worsened, to include records from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The claims were last 
readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and examination reports, and private 
treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notices is not shown 
to have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Veteran has claimed convalescence following August 2005 
microdiscectomy at L3-4 and L4-5, and that his service-
connected low back disorder is worse than presently 
evaluated.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, service connection was awarded for herniated 
disc L5-S1, status post discectomy, by a January 2002 rating 
decision.  A 20 percent disability was assigned, effective 
December 29, 2000.  The current appeal stems from a March 
2005 claim for an increased rating and an October 2005 claim 
for a temporary total rating.  

The Veteran was afforded a VA examination in May 2005.  He 
reported daily back pain.  He stated that the last flare up 
he had lasted 11 weeks and he was bedridden for up to 6 
weeks.  He was working in a temporary position.  Examination 
revealed some flattening of the lumbosacral curvature and a 
well-healed scar.  There was palpable muscle spasm.  Forward 
flexion of the thoracolumbar spine was to 20 degrees.  There 
were no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The diagnosis 
was degenerative disc disease of L3-4, L4-5, L5-S1, status 
post lumbar discectomy with recurrent pain and left leg 
radiculopathy.  

The Veteran had a microdiscectomy at L3-4 and L4-5 performed 
on August 12, 2005.  He was discharged the next day.  A VA 
discharge summary notes that post operatively the Veteran 
reported no pain in his legs and only mild back soreness.  He 
was ambulating within a few hours of surgery.  He had 
adequate pain control on oral medications.  By the following 
morning, he was ready for discharge.  At that time, the 
Veteran had an intact neurologic examination and his wound 
appeared well healed, with no evidence of drainage, swelling, 
tenderness or erythema.  At discharge, the Veteran was 
instructed to follow up in the Neurosurgery Clinic in three 
weeks, and to avoid any strenuous physical activity, included 
lifting of anything heavier than 20 pounds, until that time.  
He was additionally instructed to stay out of work for one 
week to allow his back to heal fully before returning to 
light duty.  

A September 2005 VA neurosurgery note indicates that about a 
week after surgery the Veteran had onset of back pain, right 
hip pain and numbness in his foot.  The plan was for the 
Veteran to continue his medication, follow up, and consider a 
magnetic resonance imaging (MRI) scan if he was not better.  
At the follow up, the physician's impression was that the 
Veteran had recurrent lumbar radiculopathy.  The plan was to 
repeat MRI, follow-up after the test, and refer the Veteran 
to occupational therapy for a walking cane.  

The Veteran had a follow up in December 2005, where he 
reported that his symptoms were slightly better although he 
still had some back pain virtually all the time and 
exertional activity made this worse.  He also had some leg 
pain on the right; rarely on the left.  An October 2005 MRI 
revealed scar tissue in disc space around neural foramen on 
right at L3-4 and L4-5; there was also a small disc bulge at 
L5-S1 on the left.  

At a January 2006 VA neurosurgery appointment, the Veteran 
reported continued radicular symptoms, pain, and limited 
mobility.  He used a cane for ambulation.  

The Veteran was afforded another VA examination in March 
2006.  He reported having pain all day every day.  The pain 
went down his right buttock to the right leg to the knee.  He 
used a cane.  He had no physician-directed bed rest.  He 
worked 20 hours a week at Lowe's.  Physical examination of 
the thoracolumbar spine revealed a 9 centimeter well-healed 
midline surgical scar.  There was no tenderness to palpation 
and no palpable spasm.  There was thoracic scoliosis.  
Forward flexion was to 25 degrees.  There were no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The impression was that the 
Veteran had intervertebral disc syndrome, status post two 
surgical procedures; he still had pain and radiculopathy.

In the Veteran's June 2006 substantive appeal, he reported 
incapacitating episodes that offered total physical 
restriction for a period of over 60 days during the last 12 
months.  He also indicated that a physician told him he could 
not work for 4 months.  A VA treatment record that same month 
indicates that the Veteran was working at Lowe's and was a 
part-time student. 

The Veteran was afforded another VA examination in May 2007.  
He again reported pain all day every day going into the right 
buttock down the leg to the knee.  He still used a cane when 
necessary.  There was no physician-directed bed rest.  The 
Veteran continued to work at Lowe's 20 hours a week.  On 
examination, the Veteran walked with a limp when using no 
assistive devices.  Thoracic scoliosis was present, as was an 
8 centimeter well-healed surgical scar with flattening and no 
tenderness.  Forward flexion was to 55 degrees.  There were 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The impression was 
that the Veteran was status post two lumbar disc surgeries 
with intervertebral disc syndrome with continued 
radiculopathy but no evidence of atrophy.

I. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Initially, the Board notes that the Veteran is in receipt of 
separate service-connected ratings for radiculopathy into 
each of the lower extremities.  The Veteran has not contested 
the rating assigned for these disabilities and they are not 
currently on appeal.  Thus, these symptoms cannot be 
considered with respect to the evaluation of his disc disease 
under the General Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.14 (the evaluation of the same 
manifestation or disability under different diagnoses is to 
be avoided); see also 38 C.F.R. § 471a.

The Board also observes that the Veteran is currently in 
receipt of the maximum schedular evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine based 
on range of motion.  In order to assign a higher rating, the 
record must establish that ankylosis is present.  Ankylosis 
is stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is 
also defined as "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the motion 
of the Veteran's lumbar spine is limited, some range of 
motion is present.  For example, the Veteran had 55 degrees 
of forward flexion during the 2007 VA examination.  Thus, it 
cannot be concluded that the Veteran has ankylosis of the 
thoracolumbar spine, and certainly not unfavorable ankylosis.  
There is no basis, therefore, for a higher evaluation, 
inasmuch as there is no clinical evaluation of ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

Furthermore, as the Veteran already receives the maximum 
disability rating available for limited motion in the lumbar 
spine, it is not necessary to consider the functional loss 
due to pain and weakness on motion.  Johnson, 10 Vet. App. 80 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain).

The Veteran could receive a higher rating based on 
incapacitating episodes caused by intervertebral disc 
syndrome.  To warrant a higher, 60 percent rating, the 
evidence would have to show incapacitating episodes having a 
total duration of at least 6 weeks during a 12 month periods.  
38 C.F.R. § 4.71a, Diagnostic Code 5143 (2009).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  

Here, the Veteran asserts that he has had many incapacitating 
episodes.  At a May 2005 VA examination the Veteran reported 
being bedridden for up to 6 weeks, and in his June 2006 
substantive appeal he reported having 60 days of 
incapacitating episodes.  However, incapacitating episodes as 
defined by regulation-requiring bed rest prescribed by a 
physician and treatment by a physician-are not shown.  At 
the March 2006 and May 2007 examinations it was specifically 
noted that the Veteran had not had any physician-directed bed 
rest.  Likewise, the VA outpatient treatment records do not 
reflect physician-directed bed rest.  As no incapacitating 
episodes as defined by regulation are shown, a higher rating 
is not warranted based on the rating criteria for 
intervertebral disc syndrome.  

The Board has also considered whether a separate compensable 
rating is warranted for the Veteran's surgical scars.  
However, to warrant a compensable evaluation the scars would 
need to exceed 39 square centimeters, if deep or causing 
limitation of motion; cover an area of 929 square centimeters 
or greater, if superficial; be unstable or painful on 
examination, or limit function of the affected part.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  
Such is not shown in this case.  In fact, at the May 2007 
examination, the examiner specifically noted that the 8 
centimeter surgical scar had no tenderness and was well 
healed.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 40 percent for residuals of herniated disc L5-S1, 
status post discectomy.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board has also considered whether the Veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's low back disability.  The threshold factor 
for extra-schedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for 
consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

II. Temporary Total Rating

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in:  (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 
38 C.F.R. § 4.30.

In this case, the Veteran was discharged from the hospital 
the day after his August 12, 2005 microdiscectomy.  At that 
time his wound appeared well healed.  The instructions at 
discharge were that the Veteran was to follow up in the 
Neurosurgery Clinic in three weeks, and to avoid any 
strenuous physical activity until that time.  He was 
additionally instructed to stay out of work for one week to 
allow his back to heal fully before returning to light duty.  
Subsequent treatment notes show no order of convalescence, 
severe postoperative residuals, or immobilization by cast.  
While the Veteran did use a cane, there was no prohibition on 
weight-bearing.  At worst, the treatment records simply show 
the surgery did not result in a permanent resolution of pre-
surgery complaints.  However, those continued symptoms are 
evaluated under the relevant diagnostic codes assigned to his 
back and neurological disabilities.  The mere recurrence of 
symptoms of his disc disease shown in the treatment records 
is insufficient to establish that the surgery required at 
least a one month period of convalescence or severe surgical 
residuals.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
temporary total evaluation due to surgery on August 12, 2005 
for service-connected herniated disc L5-S1, status post 
discectomy.

III. Conclusion

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for residuals 
of herniated disc L5-S1, status post discectomy, currently 
evaluated as 40 percent disabling, is denied.

Entitlement to a temporary total evaluation due to surgery on 
August 12, 2005 for service-connected herniated disc L5-S1, 
status post discectomy, requiring convalescence pursuant to 
38 C.F.R. § 4.30, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


